ORDER
We have been advised that Pool has entered a guilty plea. The parties agree there is no longer a live controversy, and the case is moot. See In re Pattullo, 271 F.3d 898, 900 (9th Cir.2001) (“If a case becomes moot while pending on appeal, it must be dismissed.”). Accordingly, we dismiss the appeal, vacate the panel’s opinion, vacate the district court’s and magistrate judge’s orders and remand with instructions to dismiss the action. See United *762States v. Munsingwear, Inc., 340 U.S. 36, 39, 71 S.Ct. 104, 95 L.Ed. 36 (1950).
The oral argument set for September 20, 2011 in San Francisco, California is vacated.